                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                       CASE NO. 18-20403
                                              HON. DENISE PAGE HOOD
v.

DOMINIQUE TRUMBO,

             Defendant.
                                    /

                 ORDER DENYING DEFENDANT’S
           ORAL MOTIONS FOR JUDGMENT OF ACQUITTAL

      On July 26, 2019, at sidebar after the Government completed its case-in-chief,

Defendant indicated that he would like to preserve the right to make a motion at the

close of the case. The Court permitted Defendant to do so.

      On July 29, 2019, after the close of the proofs, Defendant made: (1) an oral

motion for acquittal with respect to the Government’s case-in-chief, and (2) an oral

motion for acquittal based on all of the proofs. The Government stated that it opposed

both oral motions based on the evidence admitted at trial.

      To support a motion for judgment of acquittal, the court must consider,

“whether, after reviewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.” United States v. Caseer, 399 F.3d 828, 839-40 (6th Cir. 2005);
Jackson v. Virginia, 443 U.S. 307, 319 (1979). A defendant claiming insufficiency

of the evidence bears a heavy burden. United States v. Jackson, 473 F.33d 660, 669

(6th Cir. 2007). The Court is bound to make all reasonable inferences and credibility

choices in support of the jury’s verdict. Id. at 669-70. The question is merely one of

legal sufficiency; the court does not substitute its judgment for that of the jury,

independently weigh the evidence, or judge the credibility of trial witnesses. United

States v. Ramirez, 635 F.3d 249, 255-56 (6th Cir. 2011). There is a strong

presumption in favor of sustaining a jury conviction. United States v. Peters, 15 F.3d

540, 544 (6th Cir. 1994).

      Having heard all of the testimony and viewed all of the evidence admitted at

Defendant’s trial in the light most favorable to the prosecution, the Court concludes

that a rational trier of fact could have found the essential elements of each of the

crimes charged beyond a reasonable doubt.

      Accordingly,

      IT IS ORDERED that Defendant’s oral motions for judgment of acquittal made

by Defendant on July 30, 2019 are DENIED.

      IT IS ORDERED.
                                       S/Denise Page Hood
                                       DENISE PAGE HOOD
August 8, 2019                         UNITED STATES DISTRICT JUDGE




                                         -2-
